Citation Nr: 9929598	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the veteran's surviving spouse to special 
monthly pension based on the need for regular aid and 
attendance or on account of being housebound.  



REMAND

The veteran served on active duty from October 1928 to 
January 1946.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).  The appellant is the 
surviving spouse of the veteran, and the claim is brought by 
the custodian of the appellant.

The appellant contends that she is entitled to special 
monthly pension benefits for a surviving spouse based upon 
the need for regular aid and attendance or on being 
housebound as she requires assistance with her daily 
activities, to include bathing and dressing.

The regulations provide that, for pension purposes, a person 
shall be considered to be in need of regular aid and 
attendance if such person (1) is a patient in a nursing home 
on account of mental or physical incapacity or; (2) is 
helpless or blind, or so nearly helpless or blind as to need 
the regular aid and attendance of another person or; (3) 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351 (1998).  The basic criteria for regular aid and 
attendance for additional death pension require that there be 
evidence of the following: the appellant's inability to dress 
or undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of orthotics; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the appellant from hazards or dangers incident to 
her daily environment.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the appellant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352 (1998).

A surviving spouse may be considered to be housebound when 
she is substantially confined to her house or immediate 
premises due to a disability or disabilities which it is 
reasonably certain will remain throughout her lifetime.  38 
C.F.R. § 3.351.

In this case, the Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, it finds that the appellant has 
presented a plausible claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The VA has a duty to 
assist the appellant in the development of all facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).  This includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records referred to by 
the appellant.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
This duty is neither optional nor discretionary.  Id.  One of 
the statutory duties to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).

In this case, the medical evidence of record shows that the 
appellant has several physical disabilities.  She has been 
diagnosed with insulin diabetes mellitus and senile dementia, 
and was recently hospitalized in 1996 for dehydration, 
weakness, and a urinary tract infection.  

In its August 1996 rating decision, the RO denied the 
appellant's claim of entitlement to a special monthly pension 
based on the need for regular aid and attendance of another 
person or on account of being housebound.  In that decision, 
the RO stated that the appellant did not meet the criteria 
for aid and attendance or housebound status.

Upon review of the evidence, the Board finds that further 
development is necessary to fully ascertain the extent of the 
appellant's disabilities on her ability to function on a 
daily basis.  Although the appellant has been examined by her 
private physician, she has not yet been afforded a VA aid and 
attendance/housebound examination.  As such, the RO should 
schedule the appellant for a comprehensive VA examination 
which provides sufficient clinical information to properly 
evaluate all of her physical disabilities.  Additionally, as 
the medical records of the appellant's private physician are 
not of record, these should be obtained and associated with 
the claims file.

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers who have 
provided her with relevant treatment and 
whose records are not already associated 
with the claims file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the appellant 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1998).

2.  Following completion of the above, 
the RO should schedule the appellant for 
a VA examination to determine her need 
for aid and attendance or housebound 
benefits.  The examination should 
determine the existence, nature, and 
severity of the appellant's disabilities 
(VA Form 21-2680).  It should 
specifically address whether the 
appellant is capable of feeding, dressing 
and undressing and attending to the wants 
of nature without assistance, and also 
whether she requires care or assistance 
on a regular basis to protect herself 
from hazards or dangers incident to her 
daily environment.  The examiner should 
also indicate whether or not the 
appellant is blind, has vision of 5/200 
or less in both eyes, or has contraction 
of the visual field to 5 degrees or less.  
The aid and attendance examiner(s) should 
certify whether the daily services of a 
regular aide or attendant are needed.  
The examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  All appropriate 
tests should be conducted and all 
findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
concise, and legible manner on the 
examination report.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  

3.  The appellant is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1998).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").

5.  The RO should then readjudicate the 
issue of entitlement to special monthly 
pension based on the need for aid and 
attendance or at the housebound rate.  In 
the event the benefits sought are not 
granted, the appellant should be provided 
with a supplemental statement of the case 
and afforded an opportunity to respond 
thereto.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No action is 
required by the appellant until she receives further notice; 
however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











